Citation Nr: 0834413	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-37 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).  

2.  Entitlement to basic eligibility for assistance in 
acquiring specially adaptive housing.

3.  Entitlement to basic eligibility for assistance in 
acquiring a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963, and from December 1963 to January 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which 
continued an evaluation of 50 percent disabling for PTSD, and 
a July 2006 RO decision, which denied a claim for entitlement 
to specially adapted housing.

The veteran indicated on his November 2005 VA Form 9 Appeal 
that he wanted a hearing before the Board.  However, the 
veteran later indicated in December 2005 that he no longer 
wished to be scheduled for such a hearing.  

The Board notes that, in an August 2008 statement, the 
veteran requested a 100 percent evaluation for his PTSD from 
1966 to the present.  The veteran's service connection for 
PTSD came into effect on December 31, 1998.  The issue of a 
claim for an earlier effective date for the grant of service 
connection for PTSD has yet to be considered by the RO.  
Therefore, the Board does not have jurisdiction over this 
issue and it must be referred back to the RO for initial 
adjudication.    
 
The Board also notes that, in January 2003, the veteran 
indicated that he disagreed with the evaluation and the 
effective date of service connection for his PTSD.  However, 
following a June 2003 rating decision, the veteran indicated 
that this decision satisfied his appeal on all issues.  
Therefore, the claim was considered withdrawn at that time. 



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
feelings of anxiety and panic, average personal appearance 
and hygiene, thoughts of suicide, the tendency to anger 
easily, depressed mood, chronic sleep impairment, and 
difficulty establishing and maintaining social and work 
relationships.

2.  Service connection is currently in effect for PTSD, 
evaluated as 50 percent disabling, and chronic obstructive 
pulmonary disease (COPD), evaluated as 100 percent disabling.

3.  The veteran has not been shown, by reason of service-
connected disability, to objectively exhibit either the 
anatomical loss or loss of use of any of his lower or upper 
extremities; blindness in both eyes with 5/200 or less visual 
acuity; or the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for assistance in acquiring specially 
adaptive housing have not been met.  See 38 U.S.C.A. §§ 
2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.809 (2007 as amended).

3.  The criteria for entitlement to a special home adaptation 
grant have not been met.  See 38 U.S.C.A. §§ 2101(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.809a (2007 as amended).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claim for entitlement to 
specially adapted housing, a VCAA letter dated in May 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The May 2006 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

With regards to the veteran's claim for an increased rating 
for PTSD, VCAA letters dated in March 2005 and May 2008 
specifically satisfied the elements (2) and (3) of the duty 
to notify, articulated above.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187.  With specific regard to the first 
element, the Board notes that, in order to satisfy the first 
Pelegrini II element for an increased-compensation claim, 
section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In March 2005, the RO sent the veteran a VCAA letter, which 
indicated that he should provide evidence showing that his 
PTSD had increased in severity.  In addition, the veteran was 
questioned about his daily life, in regards to his PTSD, 
during the course of the May 2007 and October 2007 VA 
examinations performed in association with this claim.  The 
veteran provided statements at these examination in which he 
details the impact of his disability on his daily life.  In 
light of the notice given, and the questions asked, the Board 
finds a reasonable person would have known that the evidence 
needed to show that his disability had worsened and what 
impact that had on his occupation and daily life.  
Furthermore, based on the responses provided by the veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for PTSD.  As will be discussed below, the 
veteran's disability is currently rated under 38 C.F.R. 
4.130.  While notification of the specific rating criteria 
was provided in the November 2005 statement of the case 
(SOC), and not a specific preadjudicative notice letter, the 
veteran has demonstrated actual knowledge of the rating 
criteria used to evaluate his PTSD.  Thus, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in May 2008 and September 2008 
letters in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra.   The notice also corrected any deficiencies as to the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006), with respect to the effective date element of a 
claim.

As to the fourth element, the March 2005 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to the veteran's claim for an increased rating 
for PTSD, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his PTSD 
disability most recently in October 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2007).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  The Board finds this examination report to be 
thorough and consistent with contemporaneous VA treatment 
records.  The examination in this case is adequate upon which 
to base a decision with regards to this claim. 

With regards to the veteran's claim for entitlement to 
specially adapted housing, the veteran was provided a VA 
examination in November 2007.  This examination and opinion 
are thorough and complete.  Therefore, the Board finds this 
examination report and opinion sufficient upon which to base 
a decision in regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted for this time period. 

The veteran underwent VA examinations for his PTSD in April 
2005, May 2007, and October 2007.  At the most recent VA 
examination, in October 2007, the examiner reviewed the 
claims folder and examined the veteran.  He noted that the 
veteran had an increased startle response jumping to loud 
noises, difficulty concentrating, recurrent distressing 
thoughts about war, and angers easily over trivial matters.  
The examiner further noted that he did not see any impairment 
in the veteran's thought process or ability to communicate.  
There is no history or evidence of hallucinations or 
delusions, abnormal behavior, plans of suicide or homicidal 
thoughts, obsessive or ritualistic behavior, or impulsive 
behaviors.  The veteran reported sleeping about 3 hours per 
night, having no friends, and having suicidal thoughts at 
times.  His grooming and dress were noted as average.  He was 
oriented as to person, place, and time.  His speech was 
spontaneous, coherent, and relevant, although slow at times.  
His long-term memory was noted as good and his short-term 
memory was noted as adequate.  He reported occasional 
feelings of panic and depression.  He has difficulty 
establishing and maintaining any social and work 
relationships.  His GAF score was recorded as 40.     

With specific regard to establishing and maintaining 
effective work and social relationships, it is noted that the 
veteran has reported having no friends.  See VA examination 
report, October 2007.  He was married from the age of 20 
until approximately 3 years ago, when his wife died.  Id.  He 
has 4 children and 13 grandchildren, whom he sees about twice 
per year.  Id.  His last regular job was in 1995.  Id.  He 
has been noted on several occasions as having difficulty 
establishing and maintaining any social and work 
relationships.  See VA examination reports, April 2005, May 
2007, and October 2007.  He has reported feeling distant and 
estranged from people since the Vietnam War.  Id.

The veteran has been described as being anxious and 
depressed.  See VA treatment record, November 2007.  He has 
consistently been noted as being oriented as to person, 
place, and time.  See VA examination reports, April 2005, May 
2007, and October 2007.  His speech, although slow at times, 
has been noted as spontaneous, coherent, and relevant.  Id.  
His speech has also been noted as being normal with regards 
to rate, rhythm, and tone.  See VA treatment records, January 
2007, April 2007, and November 2007.  His grooming and dress 
have been noted as average.  See VA examination reports, 
April 2005, May 2007, and October 2007. 

In a January 2007, April 2007, and November 2007 VA treatment 
records, it was noted that the veteran had panic attacks, 
nightmares, and flashbacks, but denied any suicidal ideation, 
homicidal ideation, or auditory or visual hallucinations or 
delusions.  His insight and judgment were noted as good.  See 
VA treatment record,  November 2007.

In a statement submitted in August 2005, the veteran's wife 
indicated that the veteran has obsessive rituals, but there 
is no medical evidence of record confirming this assertion.  
In fact, the April 2005, May 2007, and October 2007 VA 
examination reports reflect that there is no history or 
evidence of obsessive or ritualistic behavior or impulsive 
behaviors.

Based on the medical evidence of record, the Board concludes 
that the veteran's PTSD does not more nearly approximate the 
criteria for a 70 percent rating.  It is true that the file 
reflects that the veteran has feelings of anxiety and panic, 
depression, average personal appearance and hygiene, and 
angers easily.  However, at no point does the medical 
evidence of record indicate that the veteran has spatial 
disorientation; impaired impulse control; intermittently 
illogical, obscure, or irrelevant speech; obsessional rituals 
that interfere with routine activities; near continuous panic 
or depression affecting the ability to function 
independently; or plans of suicide.  In addition, while the 
veteran has been reported as having difficulty establishing 
and maintaining social and work relationships, he has not 
been noted in the medical evidence of record as having an 
inability to establish and maintain effective relationships.  

The Board recognizes that there is evidence that his PTSD is 
manifested by suicidal ideation in that he has reported 
suicidal thoughts in the past.  However, the record also 
reflects that the veteran has denied having such thoughts on 
several occasions.  Given the intermittent nature of his 
report, and the fact that his PTSD is not otherwise shown to 
be manifested by any of the other criteria for a 70 percent 
rating, the Board concludes that his disability more closely 
approximates the criteria for no more than a 50 percent 
evaluation.  38 C.F.R. § 4.7.

In addition, in rendering this decision, the Board has taken 
into account that the veteran's GAF score was estimated to be 
a 55 at the April 2005 VA examination, a 50 at the May 2007 
VA examination, and a 40 at the October 2007 VA examination.  
According to the GAF scale, scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 47.  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school).  Id.  

The Board acknowledges that GAF scores of 40 and 50 reflects 
serious symptoms or worse.  However, there is no evidence in 
the October 2007 VA examination report, or in the other 
medical evidence of record, that the veteran has impairment 
in reality testing, communication, judgment, or thinking.  In 
fact, the examiner who assigned this GAF score specifically 
stated that the veteran exhibited no impairment of thought 
process or ability to communicate, evidence of hallucinations 
or delusions, or abnormal behavior.  The examiner also noted 
that the veteran's PTSD resulted in difficulty in 
establishing and maintaining effective work relationships, 
and a decrease in work efficiency, but the examiner did not 
suggest that the veteran would be unable to work due to PTSD, 
as is suggested by a GAF score of 50 or less.  Therefore, the 
Board ultimately finds the GAF scores assigned to be less 
probative than the specific clinical findings noted in the VA 
examination report and in his treatment records.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board 
acknowledges that the veteran has not worked since 1995.  See 
VA examination report, October 2007.  However, it must be 
noted that the veteran is currently assigned a 100 percent 
evaluation for his COPD, and there is no indication in the 
medical evidence of record that the veteran is unable to 
maintain employment due to his PTSD symptoms.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Hart, supra.

2.  Entitlement to basic eligibility for assistance in 
acquiring specially adaptive housing and in acquiring a 
special home adaptation grant

The veteran is seeking entitlement to specially adapted 
housing.  Specifically, he has asserted that the severity of 
his COPD and loss of use of his limbs make ambulating 
potentially dangerous and difficult and should qualify him 
for specially adapted housing to enable him the freedom to 
move around his house.  See Statement of Accredited 
Representative in Appealed Case, June 2007.

The Secretary of the VA is authorized to furnish financial 
assistance in acquiring specially adapted housing to a 
veteran who had active service after April 20, 1898 and who 
has a permanent and total service-connected disability due 
to: (1) the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; (3) the loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss of loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002).

The corresponding VA regulation, 38 C.F.R. § 3.809, clarifies 
that, in order for a veteran to be eligible for section 
2101(a) benefits, that "[t]he disability must have been 
incurred or aggravated as the result of [active] service ... 
and the veteran must be entitled to compensation for 
permanent and total disability due to", inter alia, the loss 
of use of both legs.  38 C.F.R. § 3.809(b) (2001) (emphasis 
added).  Kilpatrick v. Principi, 16 Vet. App. 1, 5-6 (2002).

The Secretary of the VA may also issue a certificate of 
eligibility for assistance in acquiring necessary special 
home adaptations to a veteran who had active service after 
April 20, 1898, if the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 and has not 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C. 2101(a).  To be eligible for such 
certificate, the veteran must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less or (2) includes 
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2007).

Service connection is currently in effect for PTSD, evaluated 
as 50 percent disabling, and COPD, evaluated as 100 percent 
disabling.  

In November 2007, the veteran underwent a VA examination.  At 
this examination, it was noted that the veteran was 
permanently bed-ridden.  It was also noted that he had a loss 
of memory, difficulty balancing, dizziness, and was afraid to 
go anywhere for fear of passing out.  The veteran reported 
having COPD since 1995.  Upon examination, it was noted that 
the veteran's condition did not cause generalized muscle 
weakness or wasting.  It was also noted that the veteran had 
no upper or lower extremity amputations or fundamental 
restrictions to his lower extremities.  He used a walker to 
maintain balance and reported recurrent episodes of dizzy 
spells.  He was noted as being unable to walk without the 
assistance of another person.

In a May 2007 VA treatment record, a physician noted that the 
veteran had severe COPD, emphysema, and wore nasal oxygen 
continuously.  He noted that the veteran experienced 
shortness of breath with minimal exertion, including walking 
inside the house.  The veteran had further oxygen 
desaturation with activity, causing weakness, fatigability, 
and an increased risk of fall, for which he required a cane 
and a walker for support, assistance and safety when 
ambulating. 

The Board has reviewed the probative evidence of record, 
including the veteran's written statements on appeal.  
Clearly, he experienced significant impairment and loss of 
function due to his service-connected COPD, including great 
difficulty ambulating.  Nevertheless, the veteran's service-
connected disabilities have not been shown to be manifested 
by either the anatomical loss or loss of use of either lower 
extremity; blindness in both eyes with only light perception 
or 5/200 or less visual acuity; or the anatomical loss or 
loss of use of either upper extremity or hand.  

Given the VA examiner's finding at the November 2007 VA 
examination that the veteran uses a walker to maintain 
balance due to dizzy spells, which is supported by persuasive 
evidence in the form of treatment records indicating that he 
needs the help of a cane and walker for support, the Board 
has given particular consideration to the provisions of 
38 C.F.R. § 3.809 providing that VA is authorized to furnish 
assistance to a veteran who has permanent and total 
disability due to the loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Clearly, the veteran's 
service-connected disability satisfies the second portion of 
this criteria in that his COPD so affects his balance as to 
preclude locomotion without the aid of a cane and walker.  
However, the phrase "together with" also indicates that 
such a degree of disability must be accompanied by the loss 
of use of one lower extremity. 

As noted, the VA examiner specifically found that the 
veteran's condition did not cause generalized muscle weakness 
or wasting, and that the veteran had no upper or lower 
extremity amputations or fundamental restrictions to his 
lower extremities.  In the absence of blindness in both eyes, 
or the loss of use of either extremity, the veteran does not 
meet the basic eligibility requirements for assistance in 
acquiring specially adaptive housing or in acquiring a 
special home adaptation grant. 

The Board acknowledges that the veteran indicated on his June 
2007 Statement of Accredited Representative in Appealed Case 
that he has lost the use of his limbs due to the severity of 
his COPD.  See Statement of Accredited Representative in 
Appealed Case, June 2007.  However, no medical evidence has 
been submitted to support this contention.  As mentioned 
above, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In addition, while the veteran 
indicates that this assertion is supported by the May 2007 VA 
treatment record, this treatment record specifically states 
that the veteran requires a walker and cane due to weakness 
and fatigability from oxygen desaturation, not loss of use of 
his upper or lower extremities or his hands. 

In summary, for the reasons and bases set forth above, the 
Board finds that the criteria for entitlement to basic 
eligibility for assistance in acquiring specially adaptive 
housing or in acquiring a special home adaptation grant are 
not met.  Thus, the benefit sought on appeal is denied.


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied. 
 
Entitlement to basic eligibility for assistance in acquiring 
specially adaptive housing is denied.

Entitlement to basic eligibility for assistance in acquiring 
a special home adaptation grant is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


